Title: To George Washington from Steuben, January 1784
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



My dear General
[January 1784]

The letter of december 23d which I have had the honor of receiving from Your Excellency is the most honorable testimony which my serving could have received. My first wish was to approve myself to Your Excellency & in having obtained it my happiness is complete.
The Confidence Your Excellency was pleased to place in my integrity & ability Gained me that of the Army & of the United States—Your approbation will secure it.
A Stranger to the language & customs of the Country, I had nothing to offer in my favor but a little experience & great good will to serve the United States, If my endeavours have succeeded I owe it to Your Excellencys protection, & it is a sufficient reward for me to know that I have been usefull in Your

Excellencys Operations—which always tended to the good of Your country.
After having studied the principles of the military art under Frederick, & put them into practice under Washington, after having deposited my sword under the same trophies of Victory with Yours, & finally after having received this last public testimony of Your esteem, there remains nothing for me to desire.
Accept my sincere thanks, My dear General for the Unequivocal proofs of Your friendship which I have received since I had first the honor to receive Your orders; & believe that I join my prayers to those of America for the preservation of Your life, & for the increase of Your felicity, with every sentiment of respect, I have the honor to be Your Excellencys Obdient
